Citation Nr: 0018353	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-05 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
anxiety was denied.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed even before the matter of well-
groundedness is considered. 

At a May 2000 hearing before the undersigned Board Member 
sitting at the RO, the veteran indicated that he received 
treatment by Dr. Von Oldenburg at a VA medical facility in 
Montgomery, Alabama, for his acquired psychiatric disorder.   
The veteran testified that he had received treatment from VA 
at least once or twice a month for five years.  While there 
is evidence of VA outpatient treatment for an acquired 
psychiatric disorder from April 1997 to July 1997, a review 
of the claims folder does not reveal VA records of the 
frequency reported by the veteran.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.


Accordingly, this case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for an acquired psychiatric 
disorder, to include anxiety and 
depression since his separation.  The RO 
should then contact the sources and 
obtain copies of the related medical 
records.  This includes, but is not 
limited to, the records of Dr. Van 
Oldenburg and the VA facility referenced 
by the veteran during the May 2000 
hearing.  

2. Following completion of the above, the 
RO should review the claim on appeal.  If 
the claim remains denied, a supplemental 
statement of the case should be issued to 
the veteran, and he should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



